Name: Regulation (EEC) No 1769/73 of the Commission of 29 June 1973 amending the Annex to Regulation No 282/67/EEC on detailed rules for intervention for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 73 Official Journal of the European Communities No L 177/15 REGULATION (EEC) No 1769/73 OF THE COMMISSION of 29 June 1973 amending the Annex to Regulation No 282/67/EEC on detailed rules for intervention for oil seeds standard quality ; whereas, in view of price develop ­ ments during the 1972/73 marketing year, the in ­ creases and reductions set out in Annex 1 of Regu ­ lation No 282/67/EEC should be altered ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Man ­ agement Committee for Oils and Fats ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 136/66/ EEC (*) of 22 September 1966, on the establishment of a common organization of the markets in oils and fats , as last amended by the Act ( 2 ) annexed to the Treaty ( 3 ) concerning the Accession of new Member States to the European Economic Com ­ munity and the European Atomic Energy Com ­ munity, signed at Brussels on 22 January 1972 and in particular Article 26 ( 3 ) thereof; Whereas Article 7 of Commission Regulation No 282/67/EEC (4 ) of 11 July 1967 on detailed rules for intervention for oil seeds , as last amended by Regulation (EEC ) No 2268/72 ( 5 ), provides that in ­ creases and reductions be applied to seeds offered for intervention which do not correspond to the Article 1 The Table annexed to this Regulation shall be substituted for Annex 1 of Regulation No 282/67/ EEC. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the F.uropean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI O OJ No 172 , 30 . 9 . 1966, p . 3025/66 . ( 2 ) OJ No L 73 , 27. 3 . 1972 , p . 14 . ( 3 ) OJ No L 73 , 27 . 3 . 1972 , p . 5 . ( 4 ) OJ No 151 , 13 . 7 . 1967 , p . 1 . (5) OJ No L 244, 27 . 10 . 1972 , p . 23 , No L 177/16 Official Journal of the European Communities 30 . 6 . 73 ANNEX I I. Colza and rape seed Oil content Price increase or reduction of 0 ·011 unit of account per 0 ·100 kg of oil below or above 42 kg con ­ tained in 100 kg of seeds , the weight of which has been determined by the method defined in the Annex to Regulation (EEC) No 1204/72 (2), and the oil content of which has been adjusted accordingly . II . Sunflower seed Oil content Price increase or reduction of 0 ·018 unit of account per 0 ·100 kg of oil below or above 40 kg con ­ tained in 100 kg of seeds , the weight of which has been determined by the method defined in the Annex to Regulation (EEC) No 1204/72 (*), and the oil content of which has been adjusted accordingly . O OJ No L 133 , 10 . 6 . 1972 , p . 1 .